Name: Regulation (EU) NoÃ 527/2013 of the European Parliament and of the Council of 21Ã May 2013 amending Council Regulation (EC) NoÃ 1528/2007 as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations
 Type: Regulation
 Subject Matter: international affairs;  international trade;  European construction;  economic geography;  executive power and public service
 Date Published: nan

 18.6.2013 EN Official Journal of the European Union L 165/59 REGULATION (EU) No 527/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 May 2013 amending Council Regulation (EC) No 1528/2007 as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Negotiations on the Economic Partnership Agreements (the Agreements) between: the CARIFORUM states, of the one part, and the European Community and its Member States, of the other part, were concluded on 16 December 2007; the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, were concluded on 17 December 2007 (the Republic of Cameroon); Ghana, of the one part, and the European Community and its Member States, of the other part, were concluded on 13 December 2007; CÃ ´te dIvoire, of the one part, and the European Community and its Member States, of the other part, were concluded on 7 December 2007; the Eastern and Southern Africa States, of the one part, and the European Community and its Member States, of the other part, were concluded on 28 November 2007 (the Republic of Seychelles and the Republic of Zimbabwe), on 4 December 2007 (the Republic of Mauritius), on 11 December 2007 (the Union of the Comoros and the Republic of Madagascar) and 30 September 2008 (the Republic of Zambia); the European Community and its Member States, of the one part, and the SADC EPA states, of the other part, were concluded on 23 November 2007 (the Republic of Botswana, the Kingdom of Lesotho, the Kingdom of Swaziland, the Republic of Mozambique) and 3 December 2007 (the Republic of Namibia); the European Community and its Member States, of the one part, and the East African Community Partner States, of the other part, were concluded on 27 November 2007; the European Community, of the one part, and the Pacific States, of the other part, were concluded on 23 November 2007. (2) The conclusion of negotiations on the Agreements by Antigua and Barbuda, the Commonwealth of the Bahamas, Barbados, Belize, the Republic of Botswana, the Republic of Burundi, the Republic of Cameroon, the Union of the Comoros, the Republic of CÃ ´te dIvoire, the Commonwealth of Dominica, the Dominican Republic, the Republic of Fiji, the Republic of Ghana, Grenada, the Cooperative Republic of Guyana, the Republic of Haiti, Jamaica, the Republic of Kenya, the Kingdom of Lesotho, the Republic of Madagascar, the Republic of Mauritius, the Republic of Mozambique, the Republic of Namibia, the Independent State of Papua New Guinea, the Republic of Rwanda, the Federation of Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines, the Republic of Seychelles, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe permitted their inclusion in Annex I to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (2). (3) The Republic of Botswana, the Republic of Burundi, the Republic of Cameroon, the Union of the Comoros, the Republic of CÃ ´te dIvoire, the Republic of Fiji, the Republic of Ghana, the Republic of Haiti, the Republic of Kenya, the Kingdom of Lesotho, the Republic of Mozambique, the Republic of Namibia, the Republic of Rwanda, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Uganda and the Republic of Zambia have not taken the necessary steps towards ratification of their respective Agreements. (4) Consequently, in accordance with Article 2(3) of Regulation (EC) No 1528/2007, and in particular point (b) thereof, Annex I to that Regulation should be amended to remove those countries from that Annex. (5) In order to ensure that those countries can swiftly be reinstated in Annex I to Regulation (EC) No 1528/2007 as soon as they have taken the necessary steps towards ratification of their respective Agreements, and pending entry into force thereof, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission to reinstate the countries removed from Annex I to Regulation (EC) No 1528/2007 pursuant to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1528/2007 is hereby amended as follows: (1) the following Articles are inserted: Article 2a Delegation of power The Commission shall be empowered to adopt delegated acts in accordance with Article 2b to amend Annex I to this Regulation by reinstating those regions or states from the ACP Group of States which were removed from that Annex pursuant to Regulation (EU) No 527/2013 of the European Parliament and of the Council (3), and which have, since such removal, taken the necessary steps towards ratification of their respective agreements. Article 2b Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2a shall be conferred on the Commission for a period of five years from 21 June 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five- year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2a may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2a shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. (2) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 October 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 21 May 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) Position of the European Parliament of 13 September 2012 (not yet published in the Official Journal) and position of the Council at first reading of 11 December 2012 (OJ C 39 E, 12.2.2013, p. 1). Position of the European Parliament of 16 April 2013. (2) OJ L 348, 31.12.2007, p. 1. (3) OJ L 165, 18.6.2013, p. 59.; ANNEX ANNEX I List of regions or states which have concluded negotiations within the meaning of Article 2(2) ANTIGUA AND BARBUDA THE COMMONWEALTH OF THE BAHAMAS BARBADOS BELIZE THE COMMONWEALTH OF DOMINICA THE DOMINICAN REPUBLIC GRENADA THE COOPERATIVE REPUBLIC OF GUYANA JAMAICA THE REPUBLIC OF MADAGASCAR THE REPUBLIC OF MAURITIUS THE INDEPENDENT STATE OF PAPUA NEW GUINEA FEDERATION OF SAINT KITTS AND NEVIS SAINT LUCIA SAINT VINCENT AND THE GRENADINES THE REPUBLIC OF SEYCHELLES THE REPUBLIC OF SURINAME THE REPUBLIC OF TRINIDAD AND TOBAGO THE REPUBLIC OF ZIMBABWE